12/22/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0167


                                        DA 19-0167
                                                                       FILED
 STATE OF MONTANA,                                                    DEC 2 2 2020
                                                                    Bowen Greenwood
              Plaintiff and Appellee,                             Clerk of Supreme Court
                                                                     Start. nt Montana


       v.                                                         ORDER

 ALAN TODD RUFF,

              Defendant and Appellant.


       Counsel for the Appellant Alan Todd Ruff filed a rnotion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Ruff responded to counsel's brief and
objected to counsel's motion.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude a nonfrivolous issue exists as to whether the District
Court imposed an illegal sentence by imposing certain probation conditions that lack a
nexus with the underlying offense or to the offender.
      Therefore,
      IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
      IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days ofthe date ofthis Order.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
the appellant personally.
                    Q.)
      DATED thiszz--day of December,2020.




                                                              Chief Justice
             (-W,,__,
    (g31 /0 211.,_
    ? ‘Justices f
     "."—ib




2